537 U.S. 996
McGRATH, WARDEN, ET AL.v.CHIA.
No. 02A339 (02-127).
Supreme Court of United States.
October 29, 2002.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.


2
C. A. 9th Cir. Application for stay, presented to JUSTICE O'CONNOR, and by her referred to the Court, granted, and it is ordered that the May 21, 2002, order of the United States District Court for the Central District of California, case No. 97-CV-51, is hereby stayed pending disposition of the petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay shall terminate automatically. In the event the petition for writ of certiorari is granted, the stay shall terminate upon the sending down of the judgment of this Court.